 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8   KIRK L. WILLIAMS,

 9                                 Petitioner,            Case No. C18-1012-RSL

10          v.
                                                          ORDER DISMISSING FEDERAL
11   JAMES KEY,                                           HABEAS ACTION

12                                 Respondent.

13

14          The Court, having reviewed Petitioner’s amended petition for writ of habeas corpus,

15   Respondent’s answer to the petition, Petitioner’s traverse, the Report and Recommendation of

16   Michelle L. Peterson, United States Magistrate Judge, any objections thereto, and the remaining

17   record, hereby finds and ORDERS:

18          (1)     The Report and Recommendation is adopted.

19          (2)     Petitioner’s amended petition for writ of habeas corpus (dkt. # 10) and this action

20   are DISMISSED, with prejudice, as untimely under 28 U.S.C. § 2244(d).

21          (3)     In accordance with Rule 11 of the Rules Governing Section 2254 Cases in the

22   United States District Courts, a certificate of appealability is DENIED.

23
     ORDER DISMISSING FEDERAL
     HABEAS ACTION - 1
 1

 2        DATED this 22nd day of August, 2019.

 3

 4                                               A
                                                 Robert S. Lasnik
 5                                               United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER DISMISSING FEDERAL
     HABEAS ACTION - 2
